DETAILED ACTION
This action is in response to the RCE and Amendment dated 16 June 2021.  Claims 1, 7 and 13 are amended.  Claims 3, 9 and 15 have been cancelled.  No claims have been added.  Claims 1, 2, 4-8, 10-14 and 16-18 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-8, 10-14 and 16-18 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art is Faaborg et al. (US 8,941,500 B1), Reese et al. (US 2014/0258270 A1), Hernandez et al. (US 2015/0297140 A1), Gullander (US 2019/0373114 A1) and Anders et al. (US 2019/0158448 A1).

Faaborg teaches modifying the notification attributes based on the user’s measured psychological and physical parameters.

Reese teaches using natural language processing on the user’s social networking posts to determine their mood.

Hernandez teaches delaying notifications to mitigate the user’s stress.

Gullander teaches delaying notifications until the stress level of the user is within a tolerable range.

Anders teaches scheduling the delivery time of a notification based on a user’s stress pattern data.

The prior art does not teach, suggest, or render obvious, alone or in combination, at least: reducing notifications on a user device, the method comprising: receiving one or more notifications associated with the user device; generating a notification profile associated with the user based on the received one or more notifications; querying position data associated with the user; querying vital sign data associated with the user; querying social media data associated with the user; analyzing the received position data, social media data and vital sign data associated with the user, wherein the social media data is analyzed by a natural language processing; calculating a health score associated with the user based on analyzed position data, social media data and vital sign data associated with the user; in response to determining the health score deviates from a threshold range, modifying the notification profile associated with the user, wherein modifying the notification profile is by altering the one or more notifications by: delaying the received one or more notifications by a predetermined time period; recalculating the health score periodically during the predetermined time period, wherein in response to the recalculated health score decreasing below the threshold .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358.  The examiner can normally be reached on Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




 /CHRISTOPHER J FIBBI/ Primary Examiner, Art Unit 2174